Exhibit 10.1
 
 


REVOLVING LINE OF CREDIT FACILITY AGREEMENT


May 13, 2015


This Revolving Line of Credit Facility Agreement (this “Agreement”) sets forth
the terms pursuant to which Providence Energy Operators, LLC (“Lender”) is
making available to PetroShare Corp. (“Borrower”), a revolving line of credit
(the “Line of Credit”), to be evidenced by a Promissory Note dated of even date
herewith and in the form of Exhibit A attached hereto and made a part hereof
(the “Note”).  The terms of the Line of Credit are as follows:



Borrower: PetroShare Corp., a Colorado C Corporation.



Loan Commitment
Amount/Line of

Credit: $5,000,000.






Maturity Date: June 1, 2017, on which date Borrower agrees to repay the
remaining unpaid balance of the Line of Credit in its entirety, including all
outstanding principal, interest, fees, expenses and other amounts due in
connection therewith.




Interest: Interest on the outstanding principal balance of the Line of Credit
shall accrue commencing on the dates of advancements of principal hereunder at
an annual rate equal to eight percent (8.0%) simple interest per annum.  After
the occurrence of an Event of Default (defined below), interest on the Line of
Credit shall accrue at a rate of the greater of 12.0% simple interest per annum
or the maximum rate of interest allowed by law under the laws of the state of
Colorado but in no event to exceed 18% per annum.  Borrower shall pay the
interest monthly in accordance with the Note and subject to that certain
Participation Agreement dated May 13, 2015 by and between Lender and Borrower
and ending on the Maturity Date.




Advances: Lender shall make advances (“Advances”) to Borrower from time to time,
by wire transfer in amounts not to be less than $250,000, no later than ten (10)
days after Lender receives proper written notice from Borrower, to fund general
administrative, legal and working capital costs, expenses and other related
items for the acquisition and maintenance of the Leases or Assets as set forth
in the Participation Agreement.  Proper written notice shall include the amount
of the requested advance, a breakdown of the use of proceeds, including but not
limited to information for the Lease(s) or Assets sought to be reimbursed or
funded, and any other relevant information or documentation to reasonably
identify the costs and expenses underlying the request.  Any request by Borrower
for an Advance shall be deemed a certification by Borrower that the conditions
precedent contained in this Agreement have been satisfied.

 

--------------------------------------------------------------------------------


 

Limitations: Unless agreed to in writing by Lender, Lender shall not have any
obligation to make an Advance if, after the making of such Advance, the
aggregate amount of all Advances then outstanding under this Agreement would
exceed the Commitment Amount,.



Representations

and Warranties: Borrower represents and warrants to Lender that:  (a) Borrower
is duly organized, validly existing and in good standing under the laws of the
State of Colorado, having all powers required to carry on its business and to
enter into and carry out the transactions contemplated hereby, and is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions where such qualification is necessary, (b) this Agreement, the
Note, the Participation Agreement and all other documents executed in connection
herewith are legal and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and as limited by general equitable principles, (c) the
financial statements of Borrower heretofore provided to Lender by Borrower
fairly present Borrower’s financial positions at the respective dates thereof,
(d) to the best of Borrower’s knowledge, there are no actions, suits or other
proceedings pending or threatened against Borrower, (e) all tax returns required
to be filed by Borrower have been filed, and all taxes and other governmental
charges upon Borrower or upon any of its assets or income have been paid, and
(f) Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U or X of the Board of Governors
of the Federal Reserve System), and no part of the proceeds of the Line of
Credit will be used to purchase or carry any such margin stock or to extend
credit to any person or entity for the purpose of purchasing or carrying any
such margin stock.



Reporting

Requirements: Borrower agrees to submit to Lender:  (a) within 90 days of each
fiscal year-end of Borrower, audited annual financial statements of Borrower,
prepared in accordance with generally accepted accounting principles, (b) within
45 days of the end of each fiscal quarter of Borrower (except for the last
fiscal quarter in Borrower’s fiscal year), quarterly financial statements of
Borrower, prepared by Borrower in accordance with generally accepted accounting
principles, (c) within 30 days after the filing of the same, copies of any and
all federal income tax returns filed by Borrower, and (d) such other information
as Lender may request at any time or from time to time.

 

 
Page 2 of 6

--------------------------------------------------------------------------------

Affirmative

Covenants: Borrower will:  (a) operate its assets and the leases taken under the
Participation Agreement in a good and workmanlike manner, (b) maintain insurance
with responsible carriers and in amounts customary in the industry for the types
of operations to be conducted by Borrower in connection with the leases and
wells, (c) in all material respects conduct its business and affairs in
compliance with all laws, regulations and orders applicable thereto (including
those relating to pollution and other environmental matters), (d) permit
representatives appointed by Lender to visit and inspect, at their sole risk,
any property, books of account, other books and records, and any facilities or
other business assets of Borrower, (e) pay all amounts due hereunder or in
connection herewith in accordance with the terms hereof, (f) observe, perform
and comply with every covenant, term and condition, express or implied, herein
or in any other documents delivered in connection herewith, (g) promptly notify
Lender of:  (1) any material adverse change in the financial condition of
Borrower, (2) any material adverse development with respect to the business,
property or assets of Borrower, and (3) the occurrence of any Event of Default,
(h) maintain and preserve its existence, rights and franchises in full force and
effect and qualify to do business in all states or jurisdictions where required
by applicable law.



Negative

Covenants: Without Lender’s prior written consent, Borrower will not:  (a) incur
any indebtedness other than: (1) the Line of Credit, (2) trade debt incurred by
Borrower in the ordinary course of business, (b) make loans or advances to any
third party, except trade debt extended in the ordinary course of business, (c)
sell, lease or dispose of any material assets in excess of $100,000 during any
calendar year.

 
 
Page 3 of 6

--------------------------------------------------------------------------------

Events of

Default: The occurrence of any of the following shall be deemed an Event of
Default hereunder, shall relieve Lender of any further obligation to make
Advances hereunder and shall permit Lender, at its option, to declare the Line
of Credit to be forthwith due and payable together with all accrued and unpaid
interest thereon, without presentation, demand, protest or other notice of any
kind, all of which are expressly waived by Borrower:  (a) Borrower becomes
insolvent or fails to pay any amount due hereunder or in connection herewith
when due and payable,  (b) any “default”, “event of default” or “Event of
Acceleration”, (c) Borrower fails to duly observe, perform or comply with any
covenant, agreement, condition or provision (other than those referred to in
subsections (a) and (b) above) of this Agreement or of any other document
executed in connection herewith and such failure continues beyond 30 days after
written notice thereof from Lender to Borrower, unless extended in writing by
Lender, (d) Borrower suffers the commencement of any voluntary or involuntary
bankruptcy proceeding against it, suffers the appointment of a receiver,
liquidator, trustee or similar official for a substantial part of its assets,
makes a general assignment for the benefit of creditors, fails generally to pay
(or admits in writing its inability to pay) its debts as such debts become due,
suffers the entry of any order issued by any court or tribunal seizing all or
any substantial part of its property, (e) any default occurs with respect to any
indebtedness owed by Borrower to any other person or entity, and/or (f) the
dissolution or termination of existence of Borrower.




Force Majeure: Lender shall not be required to fund any advance not previously
approved, in the event of an act of “force majeure” that delays, prevents or
interrupts the acquisition or maintenance of any leases, wells or other assets
sought to be acquired or maintained under the Participation Agreement.  An act
of force majeure is a risk beyond the reasonable control of the Parties, such as
a flood or other act of God, fire, war, rebellion, insurrection, sabotage, riot,
or state or federal order, rule, regulation, or law, any of which have the
effect of prohibiting the Parties' activities on the Leases or the AMI, which
prohibition does not arise, directly or indirectly, out of Lender’s action or
inaction, a shortage or materials or labor, or an event that renders the lease
or other assets sought to be acquired to be undesirable, unreasonably priced or
marketed, highly contentious due to the politics or other local land, legal or
other concerns.

 
 
Page 4 of 6

--------------------------------------------------------------------------------




Miscellaneous: This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  This Agreement, the Note, the Participation Agreement and the
other documents executed in connection herewith set forth the entire
understanding between the parties hereto, and no modification or amendment of or
supplement hereto or thereto shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.  In
the event of any conflict between the provisions of this Agreement, and the Note
or any of the other documents executed in connection herewith, the provisions of
this Agreement shall control.  All notices shall be in writing and shall be
deemed sufficiently given or furnished if delivered by personal delivery or by
expedited delivery service with proof of delivery, or by registered or certified
United States mail, return receipt requested, postage prepaid, at the addresses
of the parties specified on the letterhead and the inside address hereof (unless
changed by similar notice in writing given by the particular person whose
address is to be changed).  The maturity of any payment which becomes due and
payable hereunder on a day other than a business day, shall be extended to the
next succeeding business day.  This Agreement shall be deemed a contract made
under the laws of the State of Colorado.



Executed as of the date first above written.
 
Borrower: PetroShare Corp.
Lender: Providence Energy Operators, LLC
By:   /s/ Stephen J. Foley         
 
By:   /s/ Jim Sinclair          
Name:  Stephen J. Foley
Title:  CEO
Name: Jim Sinclair
Title:   COO


 

 
 
 


Page 5 of 6

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF NOTE


 
 
 
 


Page 6 of 6

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
$5,000,000 (US Dollars)
Date: May 13, 2015



FOR VALUE RECEIVED, pursuant to the terms and conditions of this Promissory Note
(this “Note”), PetroShare Corp., a Colorado C Corporation, whose address is 7200
S Alton Way, Suite B220, Centennial CO 80112 (the “Borrower”), hereby promises
to pay to the order of Providence Energy Operators, LLC, whose address is 16400
N Dallas Pkwy, Suite 400, Dallas TX 75248 (the “Lender”), the principal sum of
Five Million Dollars ($5,000,000), or so much thereof that may be advanced by
Lender prior to maturity, together with interest pursuant to the terms and
conditions set forth herein.


PAYMENT OF INTEREST AND PRINCIPAL. Payments of interest only shall accrue
commencing on the date of the advancement(s) of the principal amount(s) that are
made pursuant to that certain Participation Agreement dated May 13, 2015 by and
between Lender and Borrower. First payment of accrued interest shall be due the
first day of the month after Borrower receives the first production payment from
a well associated with the Participation Agreement referenced herein, and/or in
which Borrower has or has had a working interest, and shall continue on a month
to month basis thereafter. Payment of principal amounts may be made at any time
during the term hereof. All payments under this Note shall be applied first to
accrued but unpaid interest, and next to outstanding principal.  If not sooner
paid, the entire remaining indebtedness (including unpaid principal and accrued
interest) shall be due and payable on June 1, 2017. Payments shall be made to
Lender at:


Providence Energy Operators, LLC
16400 N. Dallas Parkway, Suite 400
Dallas, TX 75248


(or any alternative location as requested by Lender)


INTEREST.  This Note shall bear interest at an annual rate of eight percent
(8.0%) simple interest per annum.  Interest shall be computed on each advance of
principal from the date of its disbursement to Borrower (computed on the basis
of a 365‑day year, actual days elapsed).


PREPAYMENT.  The Borrower shall have the right at any time and from time to time
to prepay this Note in whole or in part without premium or penalty.


DEED OF TRUST.  The indebtedness evidenced by this Note is secured by a Deed of
Trust dated May 13, 2015 (“Deed of Trust”) from Borrower for the benefit of
Lender covering all of Borrower’s interest, whether now owned or hereinafter
acquired, in and to various oil and gas interests, including without limitation,
leasehold interests, working interests, and accompanying net revenue interests,
along with any wells, equipment and fixtures located thereon and proceeds
derived therefrom that are located in Colorado and/or related to the interests
set forth on Exhibit A and B attached hereto (the “Security”), and until
released the Deed of Trust contains additional rights of Lender. Such rights may
cause Acceleration of the indebtedness evidenced by this Note.
 

 
1

--------------------------------------------------------------------------------

REMEDIES.  No delay or omission on the part of the Lender of this Note, in
exercising any right hereunder, shall operate as a waiver of any such right or
of any other right of such Lender, nor shall any delay, omission or waiver on
any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion.  The rights and remedies of the Lender shall be cumulative
and may be pursued singly, successively, or together, in the sole discretion of
the Lender.


EVENTS OF ACCELERATION.  The occurrence of any of the following shall constitute
an “Event of Acceleration” by Borrower under this Note:


(a)   Borrower’s failure to pay any part of the principal or interest as and
when due under this Note;


(b)   the commencement by or on behalf of Borrower of any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, moratorium or
similar law or statute;


(c)    Borrower’s becoming insolvent or not paying its debts as they become due;


(d)  the failure by Borrower to perform any of the promises or other obligations
(other than payment) set forth herein or in the Participation Agreement entered
into of even date herewith between Lender and Borrower, and the continuation of
such failure for a period of thirty (30) days after written notice thereof from
Lender;


(e)   the execution by Borrower of a general assignment of any of the Security
for the benefit of creditors;


(f)   Borrower consents to or suffers the appointment of a receiver, trustee or
custodian for all or any portion of Borrower's property or assets that is not
vacated within thirty (30) days; or


(g)   the dissolution or termination of existence of Borrower.


ACCELERATION.  Upon the occurrence of an Event of Acceleration under this Note,
and in addition to any other rights and remedies that Lender may have, Lender
shall have the right, at its sole and exclusive option, to declare this Note
immediately due and payable.  Lender’s declaration of the Note being due and
payable shall not prejudice Lender or Lender’s rights to pursue any other right
or remedy (albeit legal, equitable or otherwise) in this regard.


SUBORDINATION.  The Borrower’s obligations under this Promissory Note are
subordinated to all indebtedness, if any, of Borrower, to any unrelated third
party lender to the extent such indebtedness is outstanding on the date of this
Note, and Lender has been notified of same in writing on the date of this Note,
and such subordination is required under the loan documents providing for such
third party indebtedness.
 
2

--------------------------------------------------------------------------------


 
WAIVERS BY BORROWER.  All signatories and Borrower-related parties to this Note,
such as Borrower and any sureties, endorsers, and guarantors hereof, hereby
waive protest, presentment, notice of dishonor, and notice of acceleration of
maturity and agree to continue to remain bound for the payment of principal,
interest and all other sums due under this Note notwithstanding any change or
changes by way of release, surrender, exchange, modification or substitution of
any security for this Note or by way of any extension or extensions of time for
the payment of principal and interest; and all such parties waive all and every
kind of notice of such change or changes and agree that the same may be made
without notice or consent of any of them.


EXPENSES.  In the event any payment under this Note is not paid when due, the
Borrower agrees to pay, in addition to the principal and interest hereunder,
reasonable attorneys’ fees not exceeding a sum equal to 15% of the then
outstanding balance owing on the Note, plus all other reasonable costs and
expenses incurred by Lender in exercising any of its rights and remedies upon a
breach or an event of default or Event of Acceleration under this Note and any
costs of collection related thereto.


GOVERNING LAW.  This Note shall be governed by, and construed in accordance
with, the laws of the State of Colorado.


SUCCESSORS.  All of the foregoing is the promise of Borrower and shall bind
Borrower and Borrower’s successors, heirs and assigns; provided, however, that
Borrower may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Lender of this Note.


IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the day and
year first above written.


BORROWER:


PETROSHARE CORP
A Colorado Corporation




By:    /s/ Stephen J. Foley    
Name: Stephen J. Foley
Title:   CEO
Executed this 13th day of May, 2015
3

--------------------------------------------------------------------------------



Exhibit A – Lease Schedule
(see attached)
 
 
 
 



--------------------------------------------------------------------------------



Exhibit B
(There is no exhibit B)­­­­­­­
 